       Case 1:18-cv-00555-BLW Document 64 Filed 09/06/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO

 PLANNED PARENTHOOD OF THE
 GREAT NORTHWEST AND THE                    Case No. 1:18-cv-00555
 HAWAIIAN ISLANDS, a Washington
 corporation; MARY STARK, on behalf         ORDER GRANTING JOINT
 of herself and her patients,               MOTION TO STAY
                                            DISCOVERY AND VACATE
       Plaintiffs,
                                            AND RESET SCHEDULING
        v.
                                            CONFERENCE

 LAWRENCE G. WASDEN, in his
 official capacity as Attorney General of
 Idaho; JAN M. BENNETTS, in her
 official capacity as Ada County
 Prosecuting Attorney; GRANT P.
 LOEBS, in his official capacity as Twin
 Falls County Prosecuting Attorney; THE
 INDIVIDUAL MEMBERS OF THE
 STATE BOARD OF MEDICINE, in
 their official capacity; THE
 INDIVIDUAL MEMBERS OF THE
 STATE BOARD OF NURSING, in their
 official capacity,

       Defendants.


      Before the Court is Plaintiffs Planned Parenthood of the Great Northwest

and the Hawaiian Islands and Mary Stark, and Defendants Lawrence G.

Wasden; Jan M. Bennetts; Grant P. Loebs; the Individual Members of the Idaho


ORDER GRANTING JOINT MOTION TO STAY DISCOVERY AND VACATE
AND RESET SCHEDULING CONFERENCE – 1
        Case 1:18-cv-00555-BLW Document 64 Filed 09/06/19 Page 2 of 2




 State Board of Medicine; and the Individual Members of the State Board of

 Nursing (collectively “the Parties”), Joint Motion to Stay Discovery and

 Vacate and Reset Scheduling Conference. (Dkt. 60.)

       Therein, the parties jointly move the Court to:

       1) Enter an order staying discovery in this case until the Court issues its
          decision on Defendants’ Motion to Certify Order (Dkt. 54) for
          Interlocutory Appeal (Dkt. 57) (“Motion to Certify”); and

       2) Enter an order vacating the scheduling conference set for September
          4, 2019.

      Notably, prior to taking up the present motion, and by way of previous

order, the Court reset the scheduling conference for September 19, 2019. (Dkt.

63.) At this time, the Court will grant the parties’ remaining request—finding

there is good cause pursuant to Federal Rule of Civil Procedure 1 to stay

discovery pending the Court’s resolution of the Motion to Certify.

       IT IS SO ORDERED.
                                                    DATED: September 06, 2019


                                                    75.�w�
                                                    B. Lynn Winmill
                                                    United States District Judge




ORDER GRANTING JOINT MOTION TO STAY DISCOVERY AND VACATE
AND RESET SCHEDULING CONFERENCE – 2
